Citation Nr: 0005593	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bowel disorder 
secondary to lumbosacral strain, status post L5-S1 
laminectomy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1993.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an October 1997 
rating decision of the Jackson, Mississippi Regional Office 
(hereinafter "the RO") which denied service connection for 
a bowel disorder secondary to lumbosacral strain, status post 
L5-S1 laminectomy.  The veteran has been represented 
throughout this appeal by the Paralyzed Veterans of America, 
Inc.

The Board notes that in the January 2000 informal hearing 
presentation, the accredited representative advanced 
contentions on appeal which the Board has construed as a 
claim for entitlement to an increased evaluation for the 
veteran's service-connected lumbosacral strain, status post 
L5-S1 laminectomy.  As this issue has neither been developed 
nor certified for review on appeal, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  Service connection is presently in effect for lumbosacral 
strain, status post L5-S1 laminectomy; a mood disorder due to 
poor results from two laminectomies with major depressive 
like episodes; plantar faciitis of both feet; and for a 
neurogenic bladder.  

2.  There is competent evidence of a current bowel disorder 
and of a nexus linking the bowel disorder to the veteran's 
service-connected lumbosacral strain, status post L5-S1 
laminectomy.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a bowel 
disorder secondary to lumbosacral strain, status post L5-S1 
laminectomy is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1999); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  A well-
grounded claim for service connection on a secondary basis 
requires competent evidence, generally medical, of a current 
disability, and of a nexus between the current disability and 
a service-connected disability.  Reiber v. Brown, 7 Vet.App. 
513 (1995).   Service connection is in effect for lumbosacral 
strain, status post L5-S1 laminectomy; a mood disorder due to 
poor results from two laminectomies with major depressive 
like episodes; plantar faciitis of both feet; and for a 
neurogenic bladder.  

The veteran's service medical records do not refer to 
complaints of or treatment for a bowel disorder.  A treatment 
entry dated in 1992 indicated that the veteran complained of 
low back pain which began two weeks earlier.  The assessment 
was lower back muscle strain.  At the time of the July 1993 
separation examination, the veteran checked that he had 
recurrent back pain.  The July 1993 separation examination 
report included notations that the veteran's anus and rectum 
and spine and other musculoskeletal systems were normal.  A 
September 1993 treatment entry noted that the veteran 
complained of low back pain for one month.  The assessment, 
at that time, was low back pain.  

Private treatment records dated from December 1991 to 
September 1993, during the veteran's period of service, as 
well as records dated from October 1993 to December 1993, 
indicated that he was treated for disorders including a back 
disorder. 

VA treatment records dated from October 1993 to January 1994 
referred to continued treatment.  The veteran underwent a VA 
general medical examination in January 1994.  The diagnoses 
included fibromyalgia syndrome and discogenic disease of the 
lumbar spine, by history.  VA treatment records dated from 
February 1994 to December 1994 indicated that the veteran was 
treated for several disorders.  A February 1994 initial 
history and physical examination report noted that the 
veteran had a history of a tethered cord syndrome.  It was 
reported that for about three years the veteran had noted 
numbness in the left greater than the right leg, impotence, 
and bowel and bladder incontinence.  The impression included 
back pain, foot drop, urological and bowel problems after a 
tethered cord syndrome release.  An August 1994 entry noted 
that the veteran had a history of lower extremity numbness 
and urinary and bowel incontinence.  The assessment was 
typical history of tethered spinal cord.  

The veteran underwent a VA spine examination in January 1995.  
He reported that he had increased pain in the lower back and 
sacral region when having a bowel movement.  The diagnosis 
was chronic lumbar syndrome, status post L5-S1 laminectomy.  

VA treatment records dated from April 1995 to March 1996 
indicated that the veteran continued to receive treatment.  
An April 1995 entry noted an impression of back pain, foot 
drop, urological and bowel problems after tethered cord 
syndrome release.  A December 1995 VA hospital discharge 
summary indicated that the veteran underwent a L4, L5 
laminectomy with intradural decompression.  The diagnoses 
included tethered cord, status post L4, L5 laminectomy and 
neurogenic bladder.  A May 1996 VA genitourinary examination 
report noted that the veteran stated that in 1994, he had the 
onset of disorders including incontinence, urgency, 
frequency, erectile dysfunction, and fecal incontinence.  The 
diagnoses did not refer to a bowel disorder.  

VA treatment records dated from June 1996 to May 1996 
referred to continued treatment.  A September 1997 VA 
gastrointestinal examination report noted that the veteran 
reported that he started having bowel problems after he had a 
second back operation in 1995.  He stated that he began 
having constipation which at times would worsen.  The veteran 
also reported that at times had difficulty controlling his 
defecation, but had not, so far, had any incontinence.  He 
noted that he would at times have extreme urgency to move his 
bowel.  The examiner reported that the rectal examination was 
unremarkable with normal tone of the anal sphincter noted 
through mass.  A diagnosis was not provided.  

VA treatment records dated from August 1997 to November 1998 
indicated that the veteran was treated for disorders 
including a bowel disorder.  An August 1997 entry noted that 
the veteran complained of constipation even on Metamucil and 
Dulcolax, as well as some buttock numbness.  The assessment 
was neurogenic bowel without tethered cord.  A November 1998 
entry indicated an assessment of [illegible] tethered cord, 
status post laminectomy, chronic pain and difficulty with 
bowel movement.  

At the February 1999 hearing before a member of the Board, 
the veteran testified that he first started having problems 
with his bowels about six months before his first surgery in 
August 1994.  He stated that immediately after his surgery, 
he had complications with his bowel and bladder.  The veteran 
reported that he had bowel urgency and severe constipation 
followed by diarrhea.  He reported that a VA physician 
indicated that his bowel problem could be related to his back 
disorder.  

An April 1999 VA treatment entry noted that the veteran had 
chronic recurrent back pain and a bladder/bowel problem.  The 
assessment included [illegible] tethered cord, status post 
laminectomy, chronic back pain, and bowel dysfunction.  The 
examiner reported that the bowel dysfunction appeared to be 
secondary [illegible] to the tethered cord and surgery.  

The Board has made a careful longitudinal review of the 
record.  It is observed that a February 1994 VA initial 
history and physical examination report indicated that for 
about three years the veteran had noted bowel and bladder 
incontinence.  The impression included back pain, foot drop, 
urological and bowel problems after a tethered cord syndrome 
release.  An April 1995 VA treatment entry noted the same 
diagnoses.  Additionally, the Board notes that an August 1997 
VA treatment entry indicated an assessment of neurogenic 
bowel without tethered cord and an April 1999 entry related 
an assessment which included bowel dysfunction.  Therefore, 
as disorders including a neurogenic bowel and bowel 
dysfunction have been diagnosed, the Board finds that there 
is medical evidence of a current disability.  As to a nexus 
to a service-connected disability, the Board observes that 
the examiner, pursuant to the April 1999 treatment entry, 
noted that the veteran's bowel dysfunction appeared to be 
secondary [illegible] to the tethered cord and surgery.  The 
Board notes that the examiner's conclusion was apparently 
based on a history provided by the veteran.  The Board 
observes that the Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent medical evidence" satisfying the 
Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  The 
Board also notes that although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
The Board observes that there is no indication that the 
examiner reviewed the record prior to providing his 
conclusion.  However, a requisite nexus has been provided.  
In such cases doubt must be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).  Accordingly, 
it is concluded that the veteran has presented a well-
grounded claim of entitlement to service connection for a 
bowel disorder secondary to lumbosacral strain, status post 
L5-S1 laminectomy.  


ORDER

The claim of entitlement to service connection for a bowel 
disorder secondary to lumbosacral strain, status post L5-S1 
laminectomy is well-grounded.  To this extent only, the 
appeal is granted.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a bowel disorder secondary to lumbosacral 
strain, status post L5-S1 laminectomy.  The accredited 
represented has requested that this case be remanded in order 
to afford the veteran a VA examination.  In reviewing the 
record, the Board notes that the veteran was last afforded a 
VA gastrointestinal examination report in September 1997.  As 
noted pursuant to the discussion above, at that time, the 
veteran reported that he started having bowel problems after 
a second back operation in 1995.  He stated that he began 
having constipation and that at times had difficulty 
controlling his defecation, but had not, so far, had any 
incontinence. The veteran also reported that he would at 
times have extreme urgency to move his bowel.  The examiner 
indicated that the rectal examination was unremarkable with 
normal tone of the anal sphincter noted through mass.  
Although the examiner reported that he had reviewed the 
veteran's claims folder, a diagnosis was not provided.  

Additionally, the Board observes that an August 1997 VA 
treatment entry noted that the veteran complained of 
constipation as well as some buttock numbness.  The 
assessment was neurogenic bowel without tethered cord.  A 
November 1998 entry indicated an assessment of [illegible] 
tethered cord, status post laminectomy, chronic pain and 
difficulty with bowel movement.  Further, an April 1999 
treatment entry noted an assessment which included 
[illegible] tethered cord, status post laminectomy, chronic 
back pain, and bowel dysfunction.  The examiner reported that 
the bowel dysfunction appeared to be secondary to the 
tethered cord and surgery.  

The Board also notes that at the February 1999 hearing before 
a member of the Board, the veteran testified that he suffered 
from bowel urgency and severe constipation followed by 
diarrhea.  He reported that a VA physician indicated that his 
bowel problem could be related to his back problem.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, the contradictory evidence as to the 
actual presently diagnosed bowel disability, the etiological 
opinion expressed pursuant to the April 1999 treatment entry 
and in consideration of the Court's holdings in Colvin and 
Halstead, the Board concludes that an additional VA 
examination would be helpful in resolving the issue raised by 
the instant appeal.  

The Board observes that treatment records subsequent to April 
1999 have neither been requested nor incorporated into the 
record.  The Board is of the view that an attempt should be 
made to obtain any recent treatment records of possible 
pertinence to the veteran's claim.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorder from 
April 1999 to the present.  Upon receipt 
of the requested information, the RO 
should contact the identified facilities 
and request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist in order to determine the 
present nature and severity of his bowel 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as to 
the etiology and approximate date of 
onset of any diagnosed bowel disorder, to 
include whether such disorder is 
etiologically related to or was 
aggravated by the veteran's service-
connected lumbar spine disorder.  See 
Allen v. Brown, 7 Vet.App. 439 (1995).  A 
complete rationale for any opinion 
expressed should be provided.  The 
examiner should specifically comment on 
the opinion expressed by the examiner 
pursuant to the April 1999 treatment 
entry.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



